                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:20-cv-00062-MOC-DSC


 ACCELERATION ACADEMIES, LLC,
        Claimant/Plaintiff,
        v.
 CHARLESTON ACCELERATION                                                ORDER
 ACADEMY, INC.,
        Respondent/Defendant/Counterclaimant.



       This matter comes before the Court on the Motion of Claimant/Plaintiff Acceleration

Academies, LLC (“AA”) for the entry of an order confirming the arbitration award (“Award”)

entered against Respondent/Defendant/Counterclaimant Charleston Acceleration Academy, Inc.

(“CAA”) on March 16, 2020. (Doc. No. 18). Having reviewed the application and the matters of

record and acknowledging that its ability to review the Award is severely circumscribed, see

Bowers v. N. Two Cayes Co. Ltd., No. 1:15-CV-00029-MR-DLH, 2016 WL 3647339, at *2

(W.D.N.C. July 7, 2016), the Court finds that grounds do not exist under 9 U.S.C. § 10 for vacating

or modifying the Award, and the Award will be confirmed.

       IT IS THEREFORE ORDERED that AA’s Motion (Doc. No. 18), is GRANTED, and

the Award, incorporated herein, is CONFIRMED. JUDGMENT is therefore rendered as follows:

       1.      AA shall have and recover damages from CAA for breach of contract in the amount

of $859,142.41;

       2.      Within twenty days of payment of the aforesaid sum to AA, CAA shall have and

recover from AA an accounting as provided in the Award; and




                                    1
      Case 3:20-cv-00062-MOC-DSC Document 23 Filed 04/24/20 Page 1 of 2
       3.       The administrative fees of the American Arbitration Association totaling $24,650

and the compensation and expenses of the arbitrator totaling $22,158.57 shall be split equally

between the parties.

       4. To the extent that the Court is granting the motion to affirm the arbitration award, the

pending Motion to Vacate or, in the Alternative, Modify the Arbitration Award, filed by CAA,

(Doc. No. 19), is DENIED.

       5. The Motion to Expedite, filed by CAA, (Doc. No. 6), is DENIED as moot.

       This Order fully resolves all matters that were submitted by the parties in the arbitration,

with the exception of AA’s federal trademark claim, which was dismissed without prejudice.



 Signed: April 23, 2020




                                    2
      Case 3:20-cv-00062-MOC-DSC Document 23 Filed 04/24/20 Page 2 of 2
